302


        OFFICE    OF THE   ATTORNEYGENERAL   OF TEXAS
                              AUSTIN




Honorable Charley Lookhart
State Treasurer
Austin, Texas
Doar Sir:     '              opinion




            Your letter of U                       asking ;ohat
                                             iled to you for

                                             .whether tha ad-
tinistrator of                                collect or ac-
ou;;tthe $lG.20                              questim uhether
the county tour                              8 any $wisdifASon
wver th2 estato
                                 nty Court rendered in Deoem-
                                s dministrator, to close the
                                d renit the balance of the
                            surer, to be held in the estate
                     ue the court Pound in his judgment the
                     that was or would bo left to be $222.79,
                     s mistrrksnbdcauee the additional $10.26
                     the administrator. In order to open up
                                             aore thsn the
                                             by the court in
                                          r to send 011 the
                                          s our B.uIment,
and we acbise that you put this $10.26 in the estate fund in
the wn;8 of the at Burke estate, and send the adndnistrator
your receipt therefore
Honorable Charley Lockhart 0 page 2



           Ii znd then any one olaks thie estate, the
record ai:1 show the total amount pai?i,anilther3 will
be no dii%oulty in having ~theoourt at that time enter
th:, proper order ralative to you p*n:: 901313to tho
Fopor oimor.
          Xe are returnins you herevlth the oopy of tie
judgment retiered Ln the Burke eetote, which you atfrch-
ed to your letter, ulth the request that same be return-
ed.



                            ATTOffiimG3lWlAL OF Ti.$XAS



           GENEXAL                     GM.   Y. Baroue
                                             Assistant


snclomre